t c memo united_states tax_court bea-jaye ware petitioner v commissioner of internal revenue respondent docket no filed date william j day and austin b barnes iii for petitioner alisha m harper for respondent memorandum findings_of_fact and opinion haines judge respondent determined that petitioner is not entitled to relief under sec_6015 for joint income_tax liabilities for through the years in issue the unless otherwise indicated all section references are to the internal_revenue_code as amended amounts are rounded to the nearest dollar issue for decision is whether respondent abused his discretion in denying petitioner’s request for equitable relief under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed her petition petitioner resided in brunswick ohio petitioner and david c crouch mr crouch were married on date at the time of trial petitioner and mr crouch remained married and continued to reside in the same residence petitioner and mr crouch are graphic design artists during the years at issue mr crouch owned and operated dave crouch graphics mr crouch made no estimated_tax payments on income he received from dave crouch graphics during the years at issue petitioner was employed by advanstar communications inc advanstar advanstar withheld federal_income_tax from petitioner’s wages and had she filed her returns as married respondent reserved relevancy objections to three exhibits attached to the stipulation of facts and to all trial testimony on the basis that such information was not available to the appeals officer when she made her determination in this case while the relevance of some of the disputed exhibits and testimony is limited the court will give the evidence only such consideration as is warranted by its pertinence to the court’s analysis of the instant case filing separately petitioner would have been entitled to a refund petitioner and mr crouch filed their through tax returns as married_filing_separately petitioner and mr crouch filed a joint federal_income_tax return on date reflecting an amount owed of dollar_figure the amount owed was attributable solely to mr crouch’s business activities petitioner and mr crouch included a dollar_figure payment with their return and made an additional payment of dollar_figure in date in date petitioner received notice that her wages were to be garnished in order to pay her and mr crouch’s outstanding tax_liability for pay periods ending november and and december and advanstar withheld dollar_figure from petitioner’s pay as garnishment on date petitioner and mr crouch filed joint federal_income_tax returns for and reflecting amounts owed of dollar_figure and dollar_figure respectively the amounts owed were attributable solely to mr crouch’s business activities no payments accompanied the and returns petitioner voluntarily signed the returns on date at the time she signed the returns she knew there was an outstanding tax on date petitioner and mr crouch’s joint tax_liability was discharged under u s c sec by the u s bankruptcy court for the northern district of ohio respondent has conceded that he will no longer attempt to collect the discharged liability liability for that her wages were being garnished to pay the tax_liability and that petitioner and mr crouch could not pay the amounts due for and on or about date petitioner filed a form_8857 request for innocent spouse relief requesting equitable relief under sec_6015 along with the form_8857 petitioner submitted a letter explaining why she thought she was entitled to equitable relief the letter stated in part our tax matters have always been handled by david i had no knowledge that our joint tax returns for tax years and were not timely filed i became aware of this situation last summer when a revenue_officer placed her business card in the door of our residence i had no knowledge until this happened and then i only knew dave was behind for when the service levied my wages in date i became aware of the unfiled tax returns the underpaid taxes are attributable solely to david’s business i have never been involved in my husband’s business david maintained the books_and_records of his business david i retained the law firm of roni lynn deutch to negotiate a payment plan on the delinquent tax returns i was not offered nor received counsel with respect to my option of filing separately from david for the unfiled years if i had received knowledge of the tax situation by my husband our tax preparer or roni lynn deutch i would have elected to file separate federal state of ohio tax returns for on date respondent notified petitioner that the form_8857 had been received and requested additional information on date petitioner submitted to respondent a form 886-a innocent spouse questionnaire petitioner reported monthly gross_income of dollar_figure and monthly expenses of dollar_figure petitioner’s monthly expenses included among other things dollar_figure for clothing dollar_figure for vehicle expenses dollar_figure for pet care and dollar_figure in miscellaneous expenses on date respondent issued petitioner an initial determination_letter respondent determined that petitioner was not entitled to equitable relief under sec_6015 for the years at issue stating to qualify for relief under sec_6015 you must establish that you believed the tax would be paid at the time of filing the return_information in your case file does not establish that you had belief that the tax would be paid at the time of filing therefore your request for relief for the tax years at issue has been disallowed on date respondent received from petitioner a form statement of disagreement in which petitioner repeated her arguments set forth in her request for innocent spouse relief on date respondent advised petitioner that her case had been received for consideration and identified appeals officer denise neidermeyer ms neidermeyer as the person handling her case ms neidermeyer determined that the taxpayer knew or had reason to know that the tax would not be paid when she signed the and returns this is evidenced by the fact that her wages were garnished for prior-year joint liabilities before she signed the and returns ms neidermeyer recommended that petitioner be denied equitable relief under sec_6015 on date respondent issued petitioner a notice_of_determination denying her request for equitable relief under sec_6015 on date petitioner filed her petition with this court petitioner contended that respondent abused his discretion in denying her equitable relief under sec_6015 this case was called for trial on date on date this court issued 127_tc_7 holding that the court does not have jurisdiction to review the commissioner’s denial of relief under sec_6015 in a case where no deficiency has been asserted our holding in billings was in accord with the courts of appeal opinions in 446_f3d_785 8th cir affg in part and vacating tcmemo_2004_93 and 439_f3d_1009 9th cir revg 118_tc_494 on date respondent filed a motion to dismiss for lack of jurisdiction contending that in light of billings v commissioner supra the court lacked jurisdiction over this case in the tax relief and health care act of publaw_109_ div c sec_408 120_stat_3061 congress reinstated our jurisdiction to review the commissioner’s determinations under sec_6015 with respect to tax_liability remaining unpaid on or after date upon order of the court the parties certified that petitioner’s liability for tax years and remained unpaid as of date accordingly the court determined that it has jurisdiction over this case and denied respondent’s motion to dismiss for lack of jurisdiction opinion if a husband and wife file a joint federal_income_tax return they generally are jointly and severally liable for the tax due sec_6013 114_tc_276 however a spouse may qualify for relief from joint_and_several_liability under sec_6015 or c if various requirements are met the parties agree that petitioner does not qualify for relief under sec_6015 or c if relief is not available under sec_6015 or c the commissioner may relieve an individual of liability for any unpaid tax if taking into account all the facts and circumstances it would be inequitable to hold the individual liable sec_6015 this court has jurisdiction to review a denial of equitable relief under sec_6015 sec_6015 petitioner’s tax_year is no longer at issue see supra note see also farmer v commissioner tcmemo_2007_74 van arsdalen v commissioner tcmemo_2007_48 we review the commissioner’s denial of relief for abuse_of_discretion 118_tc_106 affd 353_f3d_1181 10th cir farmer v commissioner supra van arsdalen v commissioner supra the taxpayer seeking relief has the burden_of_proof 119_tc_306 affd 101_fedappx_34 6th cir to prevail the taxpayer must show that the commissioner’s determination was arbitrary capricious or without sound basis in fact or law butler v commissioner supra pincite farmer v commissioner supra van arsdalen v commissioner supra the commissioner promulgated a list of factors in revproc_2000_15 sec_4 2000_1_cb_447 that the commissioner considers in determining whether to grant equitable relief under sec_6015 first the commissioner will not grant relief unless seven threshold conditions have been met the taxpayer must have filed joint returns for the taxable years for which relief is sought the taxpayer does not qualify for respondent’s determination was subject_to revproc_2000_15 2000_1_cb_447 revproc_2000_15 supra was superseded by revproc_2003_61 2003_2_cb_296 for requests for relief under sec_6015 that were filed on or after date or if pending on date for which no preliminary determination_letter had been issued as of date while petitioner’s request was pending on date a preliminary determination_letter was issued before date relief under sec_6015 or c the taxpayer must apply for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the taxpayer the liability must remain unpaid no assets were transferred between the spouses filing the joint returns as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the taxpayer by the nonrequesting spouse and the taxpayer did not file the returns with fraudulent intent revproc_2000_15 sec_4 c b pincite respondent concedes that petitioner meets these conditions revproc_2000_15 sec_4 c b pincite lists two factors which if true the commissioner treats as favoring relief the taxpayer is separated or divorced from the nonrequesting spouse and the taxpayer was abused by the nonrequesting spouse revproc_2000_15 sec_4 c b pincite also lists two factors which if true the commissioner treats as not favoring relief the taxpayer received significant benefit beyond normal support from the unpaid liability or the item giving rise to the deficiency and the taxpayer has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates see ferrarese v commissioner tcmemo_2002_249 the commissioner generally does not consider the absence of any of the factors or as weighing in favor of or against whether to grant relief under sec_6015 revproc_2000_15 sec_4 c b pincite revproc_2000_15 sec_4 lists the following four factors which if true the commissioner treats as favoring relief and which if not true the commissioner treats as not favoring relief the taxpayer would suffer economic hardship if relief were denied in the case of a liability that was properly reported but not paid the taxpayer did not know and had no reason to know that the liability would not be paid the liability for which relief is sought is attributable to the nonrequesting spouse and the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding tax_liability weighs against relief only if the requesting spouse has the obligation revproc_2000_15 sec_4 also states that no single factor is controlling all factors will be considered and weighed appropriately and the list of factors in revproc_2000_15 sec_4 is not exhaustive petitioner’s marital status petitioner and mr crouch were still married when petitioner sought relief this factor is neutral spousal abuse petitioner did not allege that she suffered from spousal abuse this factor is neutral significant benefit respondent determined that petitioner received significant benefit beyond normal support from the unpaid tax_liability during the years at issue petitioner and mr crouch failed to pay self-assessed taxes of nearly dollar_figure excluding any penalties or interest while the outstanding tax_liability arose solely from mr crouch’s business activities petitioner does not allege that mr crouch secreted his earnings that would otherwise have been used to pay the taxes due the record establishes that petitioner’s and mr crouch’s failure to pay the taxes due increased their expendable income further petitioner testified that her husband’s income allowed her to meet the monthly expenses in excess of her own income petitioner’s monthly expenses included dollar_figure for clothing dollar_figure for vehicle expenses dollar_figure for pet care and dollar_figure in miscellaneous expenses while neither petitioner nor respondent has elaborated on what normal support is in this case the above-described expenses certainly go beyond normal support because the underpayment_of_tax allowed petitioner to meet these expenses we find that petitioner received significant benefit beyond normal support from the unpaid liability this factor weighs against relief compliance with tax laws petitioner complied with federal_income_tax laws after the last year in issue this factor is neutral economic hardship a factor treated by the commissioner as weighing in favor of relief under sec_6015 is that paying the taxes owed would cause the requesting spouse to suffer economic hardship revproc_2000_15 sec_4 b c b pincite the commissioner considers the taxpayer to suffer economic hardship if paying the tax would prevent the taxpayer from paying reasonable basic living_expenses sec_301_6343-1 proced admin regs revproc_2000_15 sec_4 c and b c b pincite respondent determined that petitioner failed to allege that economic hardship would arise if she were denied relief petitioner did not allege in her request for innocent spouse relief at trial or in her opening brief that she would suffer economic hardship if denied relief petitioner’s first and only mention of economic hardship is in her reply brief where she states it is simply baffling that respondent cannot determine for itself that petitioner would suffer economic hardship if relief from joint_and_several_liability is not granted when it was garnishing dollar_figure from her paychecks leaving her a paltry dollar_figure for two weeks take home pay while the garnishment certainly reduced petitioner’s expendable income in november and december of it does not establish that payment of the outstanding tax_liability would prevent petitioner from paying reasonable basic living_expenses petitioner has presented no evidence either to respondent or to the court that she would suffer economic hardship if denied relief common sense suggests that payment of the outstanding tax_liability would put petitioner in a less-than-desirable financial situation however based on petitioner’s complete lack of proof we have no choice but to conclude petitioner would not suffer economic hardship if she were denied relief this factor weighs against relief knowledge or reason to know in determining whether a taxpayer qualifies for equitable relief under sec_6015 the commissioner considers whether the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed revproc_2000_15 sec_4 b c b pincite respondent determined that petitioner knew or had reason to know that the reported liability would be unpaid when the and returns were filed petitioner argues that she was unaware of the tax problems surrounding mr crouch’s business activities and that she had no reason to know their and reported tax_liabilities would be unpaid prior to signing and filing the and tax returns petitioner’s wages were garnished by respondent to pay petitioner’s and mr crouch’s joint tax_liability at the least this put petitioner on notice of the tax problems she and mr crouch were facing even more detrimental to her argument petitioner testified that she knew they could not pay the amount due when she signed the returns we find petitioner knew or had reason to know that the reported liability would be unpaid at the time she signed the returns this factor weighs against relief whether the underpayment_of_tax is attributable to the non-requesting spouse respondent concedes that the underpayment_of_tax was solely attributable to mr crouch’s business activities this factor favors relief legal_obligation to pay because there is no decree or agreement imposing such obligation this factor is neutral the only factor favoring relief is that the underpayment_of_tax was attributable to mr crouch this factor is strongly in support of her argument petitioner cites browda v commissioner t c summary opinion under sec_7463 summary opinions are not treated as precedent for any other case and we do not consider further petitioner’s argument as it relates to browda outweighed by the significant benefit petitioner received from the underpayment her knowledge or reason to know that the reported liability would be unpaid and her failure to demonstrate economic hardship based on the above we find that petitioner has failed to carry her burden of showing respondent abused his discretion in denying her equitable relief under sec_6015 in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing and respondent’s concession regarding petitioner’s tax_year an appropriate decision will be entered
